Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 1 of 9




           EXHIBIT 2
    Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 2 of 9




            AGREEMENT OF TRANSFER AND ASSUMPTION


          AGREEMENT OF TRANSFER AND ASSUMPTION made this 5th
day of June, 1992 by and between Cyprus Talc Corporation, a
Delaware corporation ("Newco"), and Cyprus Mines
Corporation, a Delaware corporation ("Cyprus").
          WHEREAS Cyprus wishes to sell and transfer to
Newco, and Newco desires to acquire from Cyprus, all of the
"Transferred Assets" (as defined below); and
          WHEREAS, Cyprus, Cyprus Minerals Company, a
Delaware corporation, and RTZ America Inc., a Delaware
corporation, have entered into a Stock Purchase Agreement
dated as of June 5, 1992 ("the Stock Purchase Agreement").
          NOW THEREFORE, in consideration of the mutual
covenants herein set forth;
          1. Definitions. All capitalized terms used and
not otherwise defined herein shall have the meanings
ascribed to them in the Stock Purchase Agreement.
          2. Purchase and Sale. Cyprus, in accordance
with and subject to the terms and conditions, of this
Agreement of Transfer and Assumption, agrees to sell,
assign, transfer, convey and deliver to Newco, and Newco
agrees to purchase, accept, acquire and take delivery of the
Transferred Assets, all for the consideration specified in
Section 8.(b)(ii), as they exist at the Newco Closing (as
defined below), in each- case free and clear of any
Encumbrances except Permitted Exceptions.    For purposes of
this Agreement of Transfer and Assumption, the "Transferred
Assets" shall mean all of Cyprus' right, title and interest
in and to the assets, properties, rights and businesses of
every type and description used primarily in or relating
primarily to Cyprus' talc business (the "Talc Business"),
whether real, personal or mixed, tangible or intangible,
whether currently in use or idle, fixed or unfixed, accrued,
absolute, contingent or otherwise, wherever located and
including, without limitation, all of the right, title and
interest of Cyprus in the assets listed in paragraphs (a)
through (1) below (but excluding the assets described in
Section 3).
         (a) Cyprus' record and beneficial ownership of
    all of the issued and outstanding shares of capital
    stock of Cyprus Industrial Minerals Corporation, a
    Nevada corporation; Cyprus Windsor Minerals
    Corporation, a Vermont corporation and its subsidiary
    Cyprus Western Source Corporation, a California
Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 3 of 9




  corporation; and Green Mountain Talc Corporation, a
  Delaware corporation; and Cyprus' record and beneficial
  ownership of 95% of the issued and outstanding shares
  of capital stock of DIMTA SA, a company organized under
  the laws of Spain, and Cyprus' record and beneficial.
  ownership of 60% of the issued and outstanding shares
  of capital stock of Nihon Mistron Company, Ltd„ a
  Tokyo, Japan corporation (collectively, the "Shares");
      (b) the real property and mineral rights of the
 Talc Business and the records thereof;
      (c) All current assets, .including without
 limitation, all cash and, to the extent that the same
 may exist, all certificates of deposit, accounts
 receivable, claims, prepaid expenses, deferred charges,
 advances and deposits;
      (d) All talc inventories of finished products,
 work-in-progress and raw materials of the Talc
 Business;
      (e) All talc facilities and equipment of the Talc
 Business;
      (f) All business machines, furniture and
 fixtures, supplies, office equipment, vehicles and
 other tangible personal property used primarily in or
 relating primarily to the Talc Business;
      (g) All trademarks and other marks and, to the
 extent that the same may exist, all inventions, patents
 and any copyrights, and registrations thereof, all
 applications for any of the foregoing and all trade
 names;
      (h) All right, title and interest in, to and
 under all contracts, agreements, leases, licenses,
 permits, orders, commitments of understandings to which
 Cyprus is a party or entitled to any right or interest;
      (i) All trade secrets, processes, specifications,
 designs, drawings and technology which relate primarily
 to the Talc Business;
    - (j) All contracts, books, records and other data
 relating primarily to the Talc Business;
      (k) All causes of action and claims of any kind
 of Cyprus against any other party related primarily to
 the Talc Business; and

                          -2-
   Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 4 of 9




          (1) All other assets and rights of the Talc
     Business as a going concern.
          3. Excluded Assets. Notwithstanding any
provision of this Agreement of Transfer and Assumption to
the contrary, the properties and assets (the "Excluded
Assets") described in the attached Exhibit A, which by this
reference is incorporated herein, shall be 'excepted herefrom
and reserved to and retained by Cyprus.
          4. Assumed Liabilities. Subject to the terms
and conditions of this Agreement, in connection with its
purchase of the Transferred Assets at the Newco Closing,
Newco shall assume and shall perform, pay and discharge all
of the liabilities or obligations, whether known, unknown,
contingent or otherwise primarily relating to the
Transferred Assets, including, without limitations,
liabilities and obligations, whether known, unknown,
contingent or otherwise arising out of transactions or
events occurring on or prior to the Closing and relating
primarily to the Transferred Assets (the "Assumed
Liabilities").
          5. Excluded Liabilities. Notwithstanding any
provision of this Agreement of Transfer and Assumption to
the contrary, Newco shall not be responsible for and shall
not assume any. of the following liabilities or obligations,
whether known, unknown, contingent or otherwise (the
"Excluded Liabilities") which are hereby expressly excluded
from the definition of Assumed Liabilities: (i) any
liabilities or obligations arising out of or relating to the
Excluded Assets, (ii) any liabilities or obligations arising
out of the Montana net proceeds tax liability, (iii) any
liabilities arising out of or relating to properties
disposed of by the Talc Business prior to the Newco Closing,
and (iv) any liabilities or obligations (including costs and
expenses associated therewith) arising from any litigation
arising out of or relating to the operation of the
businesses of the Companies prior to the Closing as to which
Buyer has given written notice to Seller within one year of
the Closing Date.
          6. Von-Assignable Contracts. Nothing herein
shall be deemed to constitute an assignment or an attempt to
assign any contract, agreement, lease, license, permit,
order, or commitment or understanding to which Cyprus is a
party if the attempted assignment thereof without the
consent of the other party thereto would constitute a breach
thereof or affect in any way the rights of Cyprus thereunder
and such consent has not been given; but Cyprus will
cooperate with Newco in any reasonable arrangement designed

                             -3-
    Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 5 of 9




to provide for Newco the benefits under any such contract or
agreement including, without limitation, the enforcement,
for the benefit of Newco, of any and all rights of Cyprus
against such other party or parties thereto arising out of
any breach or cancellation thereof by such other party or
parties or otherwise.
          7.   Closing. The closing of the transactions
provided for herein (the "Newco Closing") will take place at
the offices of Sullivan & Cromwell at 125 Broad Street, New
York, New York, immediately prior to the Closing provided
for in the Stock Purchase Agreement.
           B.  Transactions at the Newco Closing. (a) At
the Newco Closing, Cyprus will deliver to Newco the
following:
               (i) stock certificates evidencing the
     Shares, in each case endorsed in blank or with an
     executed blank stock power attached, and in form
     suitable for transfer of valid title thereto to Newco
     or its assigns, free and clear of any Encumbrances;
               (ii)such deeds, bills of sale, endorsements,
     certificates, instruments of assignment and such other
     instruments of conveyance and transfer reasonably
     satisfactory in form and substance to vest in Newco
     good and marketable title to the Transferred Assets, in
     each case, free and clear of any Encumbrances other
     than Permitted Exceptions;
               (iii)such instrument of retention reasonably
     satisfactory in form and substance as shall be
     necessary for Cyprus to retain the Excluded
     Liabilities.
     (b) At the Newco Closing, Newco will deliver to Cyprus
the following:
               (i) such instruments of assumption
     reasonably satisfactory in form and substance to Cyprus
     as shall be necessary for Newco to assume all of the
     Assumed Liabilities;
               (ii)Stock certificates evidencing all shares
     of Common Stock of Newco.
          9.   Representations and Warranties of cvnrus.
Cyprus hereby represents and warrants to Newco that it has
good and marketable title or possessory rights to all of the
Transferred Assets and that at the Newco Closing, good and

                              -4--
   Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 6 of 9




marketable title or possessory rights to all of the
Transferred Assets, free and clear of any Encumbrances other
than Permitted Exceptions, will be transferred to Newco.

          10. Attorney-in-Fact. Cyprus hereby makes,
constitutes and appoints Newco the true and lawful attorney-
in-fact of Cyprus, with full power of substitution, in the
name and stead of Cyprus, but on behalf and'for the benefit
of Newco, to demand and receive any and all of the
Transferred Assets, and to give receipts and releases for
and in respect of the same, and any part thereof, and from
time to time institute, prosecute, appear in, defend and
appeal in the name of Cyprus, or otherwise, at the expense
and for the benefit of Newco, any and all actions, suits and
proceedings at law, in equity or otherwise, which Newco may
deem proper in order to collect or reduce to possession any
of the Transferred Assets, or enforce any claim or right of
any kind hereby conveyed or assigned and transferred, or to
resist or defend against any claim, or assertion relating to
an Assumed Liability and to do all acts and things in
relation to the Transferred Assets or the Assumed
Liabilities which Newco shall deem desirable.

          11. Mail. Cyprus further authorizes Newco, its
successors and assigns, to receive and open all mail,
telegrams and other communications, and all express and
other packages addressed to Cyprus under the name of "Cyprus
Industrial Minerals Company" and to retain such of the same
as relate to the Transferred Assets and Newco hereby agrees
to forward to Cyprus with reasonable dispatch all other
mail, telegrams, communications, express and other packages
addressed to Cyprus. The foregoing shall constitute a full
authorization to the postal authorities, all telegraph and
express companies, and all other persons to make delivery of
such items to Newco, its successors and assigns.

          12. Further Assurance. Upon written request of
Newco, Cyprus shall from time to time execute and deliver to
Newco, without further consideration, such other and further
instruments of conveyance, assignment and transfer as Newco
may reasonably request for the more effective conveyance,.
assignment and transfer to Newco of any of the Transferred
Assets.

          13. trdemnification. (a) Cyprus shall indemnify
and hold Newco harmless from and against all Damages caused
by, resulting or arising from (i) any Breach of the
representations or warranties of Cyprus zet forth in Section
9 hereof, or (ii) the Excluded Liabilities.




                             -5-
  Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 7 of 9




          (b) Newco shall indemnify and hold Cyprus
harmless from and against all expenses, including reasonable
legal expenses, incurred by Cyprus in any litigation against
Newco in which Newco is found to have breached any of its
obligations under this Agreement.

          14. 1iscellaneous. This Agreement of Transfer
and Assumption shall be governed by, and construed in
accordance with, the law of the State of New York without
reference to choice of law principles, including all matters
of construction, validity and performance. This Agreement
of Transfer and Assumption contains the entire understanding
of the parties hereto with respect to the subject matter
contained herein, supersedes and cancels all prior
agreements, negotiations, correspondences, undertakings and
communications of the parties, oral or written, respecting
such subject matter. This Agreement may be amended only by
a written instrument executed by the parties. This
Agreement may be executed in one or more counterparts and
each counterpart shall be deemed to be an original.
   Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 8 of 9




          IN WITNESS WHEREOF, the parties have duly executed
this Agreement of Transfer and Assumption on the day and
year first above written.
                                 CYPRUS TALC CORPORATION




                                 CYPRU MINES CORPORATION

                                 By:
   Case 21-51006-LSS   Doc 1-2   Filed 07/27/21   Page 9 of 9




                                                          EXpIDIT A



                       excluded Assets


1. The Hamm Underground Mine Property
